FILED
                           NOT FOR PUBLICATION
                                                                                FEB 19 2021
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


LIQIANG GU,                                     No.    13-72936

             Petitioner,                        Agency No. A087-957-069

 v.
                                                ORDER
ROBERT M. WILKINSON, Acting
Attorney General,

             Respondent.


Before: WARDLAW, BERZON, and RAWLINSON, Circuit Judges.

      The panel has voted to grant Gu’s Petition for Panel Rehearing in light of

this Court’s en banc decision in Torres v. Barr, No. 13-70653, 2020 WL 5668478

(9th Cir. Sept. 24, 2020) (en banc) (overruling Minto v. Sessions, 854 F.3d 619 (9th

Cir. 2017)). The prior memorandum disposition (Dkt. 64) in this case is vacated.

      Gu’s petition for review of the order of the Board of Immigration Appeals is

remanded to the agency to determine in the first instance whether alternative

grounds for removability exist under 8 U.S.C. § 1182(a)(6)(A)(I).

      The Petition for Panel Rehearing is GRANTED and the case is

REMANDED for further proceedings not inconsistent with this order.
The Petition for Rehearing en banc is denied as moot.




                                  2